PER CURIAM.
We reverse defendant’s conviction for possession of cannabis with intent to sell or deliver. We conclude the trial court erred in denying defendant’s motion to suppress the cannabis which was found during a search of defendant.
We discern no proper basis for the search. The officer had no basis to conclude that defendant was armed. Nor did he have a basis to conclude that defendant had committed, was committing, or was about to commit a crime. While the officer observed defendant standing in front of a cigarette display putting objects into his pockets, the record shows no basis for a belief by the officer that the objects were cigarettes or, for that matter, were any kind of contraband. The officer’s bare suspicion was not enough. See Mitchell v. State, 558 So.2d 72 (Fla. 2d DCA 1990); Peabody v. State, 556 So.2d 826, 827 (Fla. 2d DCA 1990).
Reversed and remanded with directions to enter a judgment of acquittal.
SCHOONOVER, A.C.J., and LEHAN and PATTERSON, JJ., concur.